Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7181821 B2 to Anderson et al. (“Anderson”) in view of US 9676052 B2 to Goto et al. (“Goto”).
Anderson discloses:
Regarding claim 1: 
a contact-placing step of placing the first member and the second member (e.g., pipes 415, 425 are placed in contact) with a joint target portion of the first member and a joint target portion of the second member being in contact with each other (e.g., Fig. 21 and col 18, ln 42-65 and col 19, ln 1-65);
a crack-inhibition step (e.g., resistance heating) of subjecting the first member after the welding step to a process for inhibiting occurrence of cracks (e.g., Fig. 21 and col 18, ln 42-65 and col 19, ln 1-65); 
an electromagnetic heating step of tempering (e.g., induction heating allows tempering) a portion where the first member and the second member have been welded to each other by electromagnetic heating (e.g., Fig. 21 and col 18, ln 42-65 and col 19, ln 1-65); and 
wherein the crack-inhibition step includes heating (e.g., resistance heating) the portion where the first member and the second member have been welded to each other, by passing an electric current therethrough in order to achieve preliminary tempering (e.g., resistance heating allows tempering) (e.g., Fig. 21 and col 18, ln 42-65 and col 19, ln 1-65); and
Regarding claim 3: the electromagnetic heating step is achieved by induction heating using induction heating coils (e.g., heating coil 423, internal and external coils in an internal spear 430 and external collar 407A, 407B), and the electromagnetic heating step includes: placing one of the induction heating coils in a vicinity of a first edge forming an outer circumference of the joint surface between the first member and the second member and the other in a vicinity of an opposite edge opposed to the 
Anderson does not explicitly disclose a welding step of welding the joint target portions of the first member and the second member by heating (as recited in claim 1).
However, Goto discloses:
Regarding claim 1: 
a contact-placing step of placing the first member and the second member (e.g., metal sheets 50, 52, 54 are placed in contact as seen in Fig. 1-2) with a joint target portion of the first member and a joint target portion of the second member being in contact with each other (e.g., Fig. 1-2 and col 2, ln 20-65, col 3, ln 1-65, col 5, ln 36-67 and col 6, ln 1-67);
 a welding step of welding (e.g., resistance-welding a stacked assembly of at least three workpieces) the joint target portions of the first member and the second member by heating (e.g., Fig. 1-2 and col 2, ln 20-65, col 3, ln 1-65, col 5, ln 36-67 and col 6, ln 1-67); 
wherein the welding step is a step of performing resistance welding of the joint target portions of the first member and the second member with simultaneous application of pressure (e.g., Fig. 1-2 and col 2, ln 20-65, col 3, ln 1-65, col 5, ln 36-67 and col 6, ln 1-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Anderson as suggested and taught by Goto in order to maintain a sufficient joint strength.



Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 6 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 26, 2022